 1   John Houston Scott (SBN 72578)
     Lizabeth N. de Vries (SBN 227215)
 2   SCOTT LAW FIRM
     1388 Sutter Street, Suite 715
 3   San Francisco, CA 94109
     Tel: (415) 561-9601
 4   Fax: (415) 561-9609
     john@scottlawfirm.net
 5   liza@scottlawfirm.net

 6
     Izaak D. Schwaiger (SBN 267888)
 7   130 Petaluma Avenue, Suite 1A
     Sebastopol, CA 95472
 8   Tel. (707) 595-4414
     Fax: (707) 581-1983
 9   E-mail: izaak@izaakschwaiger.com

10   Attorneys for Plaintiffs CHRISTOPHER WROTH
     AND MARNI WROTH
11

12

13                                UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15

16   CHRISTOPHER WROTH and MARNI                   Case No. 3:17-cv-05339-JST
     WROTH,
17
           Plaintiffs,                             STIPULATION AND [PROPOSED] ORDER
18                                                 TO CHANGE BRIEFING SCHEDULE AND
     v.                                            HEARING DATE ON DEFENDANTS’
19                                                 MOTION FOR SUMMARY JUDGMENT
     CITY OF ROHNERT PARK, DAVID
20   SITTIG-WATTSON, SEAN HUOT, MATT
     HUOT, MIKE WERLE, ERIC MATZEN and
21   DOES 1-25,

22         Defendants.

23

24

25

26

27

28

                    STIPULATION AND [PROPOSED] ORDER TO CHANGE BRIEFING SCHEDULE AND
                        HEARING DATE ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                1
                                                           Pursuant to Northern District Local Rule 6-1, Plaintiffs CHRISTOPHER WROTH and
                                                2
                                                    MARNI WROTH and Defendants CITY OF ROHNERT PARK, DAVID SITTIG-WATTSON,
                                                3
                                                    SEAN HUOT, MATT HUOT, MIKE WERLE, ERIC MATZEN, through their respective
                                                4
                                                    counsels, agree and stipulate as follows:
                                                5
                                                           1.      Defendants’ CITY OF ROHNERT PARK, DAVID SITTIG-WATTSON, SEAN
                                                6
                                                    HUOT, MATT HUOT, MIKE WERLE, ERIC MATZEN filed their motion for summary
                                                7
                                                    judgment on March 1, 2019 (Document 65).
                                                8
                                                           2.      In light of plaintiffs’ attorneys press of business, Plaintiffs and Defendants have
                                                9
                                                    agreed to extend the time for Plaintiffs’ response to Defendants’ motion for summary judgment
                                               10
                                                    from March 15, 2019 to March 22, 2019 and Defendants’ reply to Plaintiffs’ response from
                                               11
                                                    March 22, 2019 to March 29, 2019.
           1388 S UTTER S TREET , S UITE 715




                                               12
             S AN F RANCISCO , CA 94109




                                                           3.      The parties also hereby stipulate and agree that the hearing on Defendants’ motion
SCOTT LAW FIRM




                                               13
                                                    for summary judgment be moved from April 18, 2019 to April 25, 2019 at 2:00 p.m.
                                               14
                                                                                                   Respectfully submitted
                                               15
                                                     Dated: March 12, 2019                         SCOTT LAW FIRM
                                               16

                                               17                                                  By: /s/John Houston Scott______________
                                                                                                     John Houston Scott
                                               18                                                    Attorneys for Plaintiff
                                               19

                                               20    Dated: March 12, 2019                         LAW OFFICES OF IZAAK D. SCHWAIGER

                                               21
                                                                                                   By: /s/Izaak D. Schwaiger _____________
                                               22                                                    Izaak D. Schwaiger
                                                                                                     Attorneys for Plaintiff
                                               23

                                               24    Dated: March 12, 2019                         GEARY, SHEA, O’DONNELL, GRATTAN
                                               25                                                      & MITCHELL, P.C.

                                               26
                                                                                                   By: /s/Raymond J. Fullerton           ___
                                               27                                                      Raymond J. Fullerton
                                                                                                       Attorneys for Defendants
                                               28
                                                                                                      -1-
                                                                   STIPULATION AND [PROPOSED] ORDER TO CHANGE BRIEFING SCHEDULE AND
                                                                      HEARING DATE ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                1
                                                                           ELECTRONIC CASE FILING ATTESTATION
                                                2

                                                3          I John Houston Scott, am the ECF user whose identification and password are being used
                                                4   to file the foregoing document. Pursuant to Civil Local Rule 5.1(i), I hereby attest that
                                                5   concurrence in the filing of this document has been obtained from each of its signatories.
                                                6
                                                    Dated: March 12, 2019                         Respectfully submitted,
                                                7
                                                                                                  SCOTT LAW FIRM
                                                8

                                                9                                              By: /s/John Houston Scott______________
                                               10                                                  John Houston Scott
                                                                                                   Attorneys for Plaintiff
                                               11
           1388 S UTTER S TREET , S UITE 715




                                               12
             S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                               13                                                ORDER

                                               14          IT IS SO ORDERED that Plaintiffs’ response to Defendants’ motion for summary

                                               15   judgment from March 15, 2019 to March 22, 2019 and Defendants’ reply to Plaintiffs’ response

                                               16   from March 22, 2019 to March 29, 2019.

                                               17          That the hearing on Defendants’ motion for summary judgment be moved from April 18,

                                               18   2019 to April 25, 2019 at 2:00 p.m.

                                               19
                                                           March 14, 2019
                                                    Date: _________________
                                               20

                                               21

                                               22

                                               23                                                 _______________________________________
                                                                                                  THE HONORABLE JON S. TIGAR
                                               24                                                 UNITED STATES DISTRICT COURT JUDGE
                                               25

                                               26

                                               27

                                               28
                                                                                                      -2-
                                                                   STIPULATION AND [PROPOSED] ORDER TO CHANGE BRIEFING SCHEDULE AND
                                                                      HEARING DATE ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
